DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Group I species b in the reply filed on 09/09/2021 is acknowledged. The traversal is on the ground(s) that “Group I and II have in common that the monocrystal is produced using the quartz crucible whose inner diameter ranges from 1.7-fold to 2.0-fold relative to the straight-body diameter of the monocrystal. The Office Action fails to show that the subject matter common to Groups I and Il does not define a contribution over the prior art. Therefore, Applicant respectfully submit that a lack of unity of invention has not been established between Groups.” This is not found persuasive because as indicated in the requirement for Election/ Restrictions dated 07/09/2021, this application contains the Groups I through VIII; The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Specifically, the common technical feature in all groups is as follows: an n-type monocrystalline silicon … comprises a straight-body diameter. This element cannot be considered as a special technical feature under PCT Rule 13.2 because the element is shown in Kawazoe et al (US 20110140241 A1, “Kawazoe”). Kawazoe (entire document) teaches an n-type monocrystalline silicon comprises a straight-body diameter (0019-0030). Accordingly, the special technical feature linking the two Groups of inventions does not provide a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a monocrystalline silicon”, and the claim also recites “an n-type monocrystalline silicon” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Narushima et al (WO 2016103987 A1, US 20170327966 A1 as English translation, “Narushima”).
Regarding claim 1, Narushima (entire document) teaches a producing method of an n-type monocrystalline silicon by pulling up a monocrystalline silicon from a silicon melt comprising a main dopant in a form of red phosphorus and growing the monocrystalline silicon according to a Czochralski process (claims 1 and 2), wherein a straight body part of the monocrystalline silicon (the monocrystalline silicon, a part of which) exhibits an electrical resistivity is 1.0 mΩcm or less (claim 2), overlapping the instantly claimed range of from 0.5 mΩcm to 1.0 mΩcm; Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I); the monocrystalline silicon is pulled up using a quartz crucible (0052 and 0078 ), an inner diameter of the crucible can be 21.44 inches (544.576 mm) (0052), and a diameter of the monocrystalline silicon may be more than 200 mm (0077), e.g., a ratio of the inner diameter of the crucible and the diameter of the monocrystalline silicon is less than 2.7 (calculated by 544.576/200), overlapping the instantly claimed the inner diameter of the crucible ranges from 1.7-fold to 2.3-fold relative to a straight-body diameter of the monocrystalline silicon; Overlapping ranges are prima facie obvious. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claims 2 and 4, Narushima teaches that the inner diameter of the quartz crucible is from less than 2.7 relative to the straight-body diameter of the monocrystalline silicon as addressed above, overlapping the instantly claimed 2.1-fold to 2.3-fold and 1.7-fold to 2.0 fold; the straight-body diameter of the monocrystalline silicon is more than 200 mm (0077), overlapping the instantly claimed from 201 mm to 230 mm and 301 mm to 330 mm; Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claims 3 and 5, Narushima teaches that the electrical resistivity of the part of the monocrystalline silicon is 1.0 mΩcm or less (claim 2), overlapping the instantly claimed ranges from 0.5 mΩcm to 0.7 mΩcm and 0.8 mΩcm to 1.0 mΩcm; Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 7, Narushima teaches that the monocrystalline silicon is pulled up using a pull-up apparatus whose furnace internal pressure is set in a range from 13.3 kPa to 60 kPa (0069 and 0073), overlapping the instantly claimed 40 kPa to 80 kPa. Overlapping ranges are prima facie obvious. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Regarding the pull-up apparatus limitation, it is an apparatus limitation in a process claim. Unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Narushima et al (WO 2016103987 A1, US 20170327966 A1 as English translation, “Narushima”), and further in view of Keisei Abe (US 20070028833 A1, “Abe”).
Regarding claim 8, Narushima teaches the silicon met in the quartz crucible for pulling up the monocrystalline silicon as addressed above, but does not explicitly teach a magnetic field having a magnetic field intensity ranging from 0.2 T to 0.4 T. However Abe teaches a method of growing a silicon single crystal, wherein a magnetic field intensity ranging from 0.2 T to 0.4 T is applied to a silicon melt for puling the silicon single crystal (abstract and 0039). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Narushima per teachings of Abe in order to reduce the heterogeneity in the radial distribution of crystal defect (Abe 0002, 0009 and 0026).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714